EXHIBIT AMERALIA, INC. Certification pursuant to 18 U.S.C. §1350 Principal Executive Officer To my knowledge: the annual report on Form 10-KSB for the period ended June 30, 2007, containing financial statements for the period then ended, fully complies with the requirements of Section 13(a) of the Securities Act of 1934; and the information contained in the Form 10-KSB fairly presents, in all material respects, the financial condition and results of operations of AmerAlia, Inc. for the periods presented. July 18, /s/ Bill H Gunn Bill H.
